Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 5/31/2022 have been fully considered but they are not persuasive.
With respect to applicant’s arguments directed to Kim failing to teach or suggest discharge holes (see Remarks filed 5/31/2022 on P8-9), this is not found to be persuasive because MV forms a “through-hole” when activated.
With respect to applicant’s arguments directed to Cao, Takasaki, Brooker, Widener and Suba (see Remarks filed 5/31/2022 on P8-9), said references are not relied upon to teach or suggest the argued features.
	It is further noted that the applicant has not presented any arguments directed to the rejection of claims 1-23 on the grounds of nonstatutory double patenting.  Accordingly, the nonstatutory double patenting rejections are maintained.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-6, 8-11, 13-16 is/are rejected under 35 U.S.C. 103 as being obvious over Kim et al. (WO 2019/117485 A1, refer to English equivalent US 2020/0303701 A1) in view of Cao et al. (CN 109585726A, refer to English translation).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 

Regarding claim 1, Kim discloses an energy storage module (battery pack, Title, Abstract, Fig. 1-9) comprising: 
a plurality of battery cells arranged in a length direction such that long side surfaces of adjacent ones of the battery cells face one another (battery cells B arranged in a direction Z1 [0055], Fig. 1), each of the battery cells comprising a vent (including vents V [0055]):
a plurality of insulation spacers, at least one of the insulation spacers being located between the long side surfaces of an adjacent pair of the battery cells (barrier wall W places between accommodation portions FA and battery B to block electrical and thermal interference between battery cells B [0059], Fig. 2);
a cover member comprising an internal receiving space configured to accommodate the battery cells and the insulation spacers (frames F arranged together with battery cells B with the battery cells in therebetween [0055], frame F includes accommodation portion FA as an inner region accommodating the battery cell B [0057], Fig. 1-9);
a top plate coupled to a top portion of the cover member and comprising ducts respectively corresponding to the vents of the battery cells and comprising opening holes respectively corresponding to the insulation spacers (frame F includes support portion FS on which wiring board C is supported [0057], through-holes CV [0106], Fig. 1-9 further show wiring board C including various openings in communication with barrier wall W);
a top cover coupled to a top portion of the top plate and comprising discharge
holes passing through the top cover, the discharge holes being located in an exhaust area and corresponding to the ducts (top cover TC including module vents MV [0055], Fig. 1-9); and
wherein the top cover comprises protrusion parts located on a bottom surface of the top cover, covering the exhaust area, and coupled to an exterior of the ducts (protruding barrier walls PW [0092], Fig. 4).
However, Kim does not disclose an extinguisher sheet located between the top cover and the top plate, configured to emit a fire extinguishing agent at a temperature exceeding a certain temperature, and comprising opening holes located to correspond to the ducts.
Cao discloses a battery module (Abstract, Fig. 1-14) including a plurality of battery units (2) each having vent valves (25) with a fire extinguishing chamber in the form of a sheet (3, Fig. 1-8) on top of the plurality of battery units (2, Fig. 1).  The chamber (3) includes valves (32) with fire extinguishing agent (P6).  When battery units (2) experience pressure above a threshold, the valves open and allow the fire extinguishing agent to flow (P6-8) to the battery units (2).  This configuration enhances battery safety (Abstract, P6-8).
Kim and Cao are analogous art because they are concerned with the same field of endeavor, namely batteries.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the top fire extinguishing chamber with fire extinguishing agent in Kim because Cao teaches enhancing battery safety by incorporating fire extinguishing capability.
Regarding claim 2, modified Kim discloses all of the claim limitations as set forth above.  Cao further discloses the extinguisher sheet comprises the opening holes located to respectively correspond to the ducts (Fig. 1-14).
Regarding claim 3, modified Kim discloses all of the claim limitations as set forth above.  Cao further discloses the extinguisher sheet comprises a receiving space receiving a fire extinguishing agent within an external case made of polyurea and polyurethane (chamber (3) includes valves (32) with fire extinguishing agent, see P6).  Further regarding claim 3 reciting “a fire extinguishing agent within an external case made of polyurea and polyurethane”, it is noted that the limitation appears to describe an intermediate product (a fire extinguishing agent within an external case made of polyurea and polyurethane) that is not found in the final product and that product-by-process claims are not given patentable weight since the method does not provide additional structure to the claim (see MPEP 2113 and 2114).
Regarding claim 4, modified Kim discloses all of the claim limitations as set forth above.  Cao further discloses the receiving space comprises one or more capsules or tubes (Fig. 5-7, 9-14 show capsule or tube-like structure(s) containing the fire extinguishing agent).
Regarding claim 5, modified Kim discloses all of the claim limitations as set forth above.  Cao further discloses the fire extinguishing agent comprises a halogenated carbon compound (Novec 1230 type fire extinguishing agent product by 3M Company, P11).
Regarding claim 6, modified Kim discloses all of the claim limitations as set forth above.  Cao further discloses the extinguisher sheet comprises different types of sheets configured to emit the fire extinguishing agent at different temperatures (Fig. 5-6, 9-10, 12-14 show a separate fire extinguishing chamber associated with each battery cell such that they are configured to emit fire extinguishing agent at different temperatures dependent on the respective temperatures of each of the batteries).
Regarding claim 8, modified Kim discloses all of the claim limitations as set forth above.  Further, although Kim does not expressly disclose an amount of the fire extinguishing agent in the extinguisher sheet is from 0.12 g/cm3 to 0.82 g/cm3, when there is a design need or market pressure to solve a problem (fire safety in batteries) and there are a finite number of identified, predictable solutions (the amount of fire extinguishing agent), a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103.
Regarding claim 9, modified Kim discloses all of the claim limitations as set forth above.  Kim further discloses the top cover further comprises an inclined part having a thickness gradually increasing toward a corresponding protrusion part of the protrusion parts in the exhaust area (Fig. 5 shows top cover TC having a thickness that inclines to a thickness forming the protruding barrier wall PW (i.e., height of the protruding barrier wall PW)).
Regarding claim 10, modified Kim discloses all of the claim limitations as set forth above.  Kim further discloses a top end of a corresponding duct of the ducts is lower than the inclined part (see Fig. 5).
Regarding claim 11, modified Kim discloses all of the claim limitations as set forth above.  Kim further discloses a space is defined between a corresponding duct of the ducts and the protrusion part, and some of the gas discharged from the vent passes through the duct to be discharged to the space through the inclined part (Fig. 5).
Regarding claim 13, modified Kim discloses all of the claim limitations as set forth above.  Kim further discloses a portion of the exhaust area extends into an interior of a duct of the ducts(Fig. 5).
Regarding claim 14, modified Kim discloses all of the claim limitations as set forth above.  Kim further discloses the exhaust area has a smaller thickness than the top cover (Fig. 5). 
Regarding claim 15, modified Kim discloses all of the claim limitations as set forth above.  Kim further discloses the exhaust area protrudes downwardly from the top cover (Fig. 5).
Regarding claim 16, modified Kim discloses all of the claim limitations as set forth above.  Kim further discloses an area of the discharge holes is greater than or equal to about 30% of that of the exhaust area (Fig. 5 shows area of protruding barrier wall PW being close to equal that of the exhaust area).
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.

Claim 7 is/are rejected under 35 U.S.C. 103 as being obvious over Kim et al. (WO 2019/117485 A1, refer to English equivalent US 2020/0303701 A1) in view of Cao et al. (CN 109585726A, refer to English translation), as applied to claims 1-6, 8-11, 13-16 above, and further in view of Page et al. (US 2018/0026245 A1).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
	Regarding claim 7, modified Kim discloses all of the claim limitations as set forth.  However, modified Kim does not disclose a percentage of the fire extinguishing agent in the extinguisher sheet is from 30% to 50%.
	Page discloses an intumescent battery housing which includes a powder chamber that may comprise a flame retardant that when heated, decomposes and releases an inert gas (P11), wherein the body 105 and lid 101 of the battery housing also includes fire retardants with the concentration being from 5-55 wt% (P43).
An obviousness determination is not the result of a rigid formula disassociated from the consideration of the facts of a case.  Indeed, the common sense of those skilled in the art demonstrates why some combinations would have been obvious where others would not.  Leapfrog Enterprises Inc. v. Fisher-Price Inc., 82 USPQ2d 1687 (Fed. Cir. 2007); see also KSR v. Teleflex, 82 USPQ2d 1385, 127 S. Ct. 1727 (2007).
The claim would have been obvious because a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art.  
The claim would have been obvious because “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If the leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.” 
	Further regarding claim 7, it would have been obvious to one of ordinary skill in the art at the time of invention to have selected the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness.  In re Malagari, 182 USPQ 549.
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.

Claim 12 is/are rejected under 35 U.S.C. 103 as being obvious over Kim et al. (WO 2019/117485 A1, refer to English equivalent US 2020/0303701 A1) in view of Cao et al. (CN 109585726A, refer to English translation), as applied to claims 1-6, 8-11, 13-16 above, and further in view of Takasaki et al. (US 2016/0218333).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 

Regarding claim 12, modified Kim discloses all of the claim limitations as set forth above.  However, modified Kim does not further disclose a duct of the ducts has an inner diameter gradually decreasing upward.
	Takasaki discloses a battery module (22) including an exhaust duct (51) including a cross section enlarged section (54).  This configuration alters the temperature of the gas within the exhaust duct, with a larger cross-section having a lower overall temperature ([0049], [0137]).
	Kim and Takasaki are analogous art because they are concerned with the same field of endeavor, namely batteries.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Kim to incorporate the cross section enlarged section because Takasaki teaches controlling the temperature of the exhaust gas.
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.

Claim 17-18, 20-21 is/are rejected under 35 U.S.C. 103 as being obvious over Kim et al. (WO 2019/117485 A1, refer to English equivalent US 2020/0303701 A1) in view of Cao et al. (CN 109585726A, refer to English translation), as applied to claims 1-6, 8-11, 13-16 above, and further in view of Brooker et al. (US 5,817,434).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 

Regarding claim 17, modified Kim discloses all of the claim limitations as set forth above.  However, modified Kim does not disclose an insulation spacer of the plurality of insulation spacers comprises a heat-insulating first sheet and a plurality of flame-retardant second sheets respectively adhered to opposite surfaces of the first sheet by respective adhesion members. 
Brooker discloses electrically insulating supporting partitions provided between adjacent rows of cells, each partition of a laminar construction comprising an inner layer of material sandwiched between outer layers of material with the inner layer being made of ceramic and the outer layer made of mica, to restrict movement of released cell reactants in the event of cell failure (C2/L38-55).
Kim and Brooker are analogous art because they are concerned with the same field of endeavor, namely insulating partitions between batteries.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Kim to incorporate partitions having a laminar structure of an inner layer made of ceramic sandwich between two outer layers of mica because Brooker teaches improved safety as a result of controlling released cell reactants if the cell were to fail.
Regarding claim 18, modified Kim discloses all of the claim limitations as set forth above.  Brooker further discloses the first sheet comprises ceramic paper, and the second sheets comprise mica paper (C2/L38-55).
	Regarding claim 20, modified Kim discloses all of the claim limitations as set forth above.  While the reference does not explicitly disclose the long side surfaces of adjacent ones of the battery cells are spaced apart from each other by a first distance, and wherein a thickness of each of the insulation spacers is less than 50% of the first
distance, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to change the thickness of the partition wall, since such a modification would have involved a mere change in the size (or dimension) of a component.  A change in size (dimension) is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device,  Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  It is well known in the art that the thinner the walls in heat exchange the better the heat exchange efficiency and that many design parameters are taken into consideration when determining the thickness of the walls.
Regarding claim 21, modified Kim discloses all of the claim limitations as set forth above.  Brooker further discloses the first sheet is adhered to the second sheets at opposite ends thereof by respective adhesion members (C2/L38-55).
While the reference does not explicitly disclose each of the insulation spacers has a width-direction size less than twice a height-direction size thereof, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to change the height and width of the partition wall, since such a modification would have involved a mere change in the size (or dimension) of a component.  A change in size (dimension) is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device,  Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  

This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.

Claim 19 is/are rejected under 35 U.S.C. 103 as being obvious over Kim et al. (WO 2019/117485 A1, refer to English equivalent US 2020/0303701 A1) in view of Cao et al. (CN 109585726A, refer to English translation), as applied to claims 1-6, 8-11, 13-16 above, and further in view of Widener (US 2018/0309107 A1).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 

Regarding claim 19, modified Kim discloses all of the claim limitations as set forth above.  However, modified Kim does not further disclose the first sheet comprises a ceramic fiber comprising an alkaline earth metal.
	Widener discloses an insulation barrier for batteries (Title, Abstract) comprising using heat resistance inorganic fibers such as alkaline earth silicate fibers to prepare the paper or sheet ([0073]).
An obviousness determination is not the result of a rigid formula disassociated from the consideration of the facts of a case.  Indeed, the common sense of those skilled in the art demonstrates why some combinations would have been obvious where others would not.  Leapfrog Enterprises Inc. v. Fisher-Price Inc., 82 USPQ2d 1687 (Fed. Cir. 2007); see also KSR v. Teleflex, 82 USPQ2d 1385, 127 S. Ct. 1727 (2007).
The claim would have been obvious because a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art.  
The claim would have been obvious because “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If the leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.” 
It has been held that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is generally within the skill of the art.

This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.

Claim 22 is/are rejected under 35 U.S.C. 103 as being obvious over Kim et al. (WO 2019/117485 A1, refer to English equivalent US 2020/0303701 A1) in view of Cao et al. (CN 109585726A, refer to English translation) and Brooker et al. (US 5,817,434), as applied to claims 1-6, 8-11, 13-16 and 17-18, 20-21, 24 above, and further in view of Suba et al. (US 2019/0181419 A1).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 

Regarding claim 22, modified Kim discloses all of the claim limitations as set forth above.  However, modified Kim does not further disclose the insulation spacers further comprise an edge part comprising a plastic material, and wherein the edge part is formed at peripheral edges of the first and second sheets by insert molding.
	Suba discloses separation of cell by fire protecting barriers including plastics ([0014]).
An obviousness determination is not the result of a rigid formula disassociated from the consideration of the facts of a case.  Indeed, the common sense of those skilled in the art demonstrates why some combinations would have been obvious where others would not.  Leapfrog Enterprises Inc. v. Fisher-Price Inc., 82 USPQ2d 1687 (Fed. Cir. 2007); see also KSR v. Teleflex, 82 USPQ2d 1385, 127 S. Ct. 1727 (2007).
The claim would have been obvious because a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art.  
The claim would have been obvious because “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If the leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.” 
It has been held that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is generally within the skill of the art.
Further regarding claim 22, it is noted that the limitation appears to describe an intermediate product (a fire extinguishing agent within an external case made of polyurea and polyurethane) that is not found in the final product and that product-by-process claims are not given patentable weight since the method does not provide additional structure to the claim (see MPEP 2113 and 2114).

This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-23 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of copending Application No. 16/901,541 in view of CN 207199806. 
Regarding claims 1-23 of the instant application, claims 1-16 of copending Application No. 16/901,541 discloses all of the instant claims but does not disclose a plurality of insulation spacers, at least one of the insulation spacers being between the long side surfaces of each adjacent pair of the battery cells; wherein each of the insulation spacers comprises a flame-retardant or non-combustible first sheet and heat-insulating second sheets respectively adhered to opposite surface of the first sheet by an adhesion member.
CN 207199806 discloses a heat insulation sheet comprising three mica sheets adhered by adhesive layers, and said heat insulation sheet used to separate adjacent batteries allow the batteries to have a certain bulging space while ensuring pressure between the batteries is constant while managing thermal runaway ([0010], [0013], Fig. 1).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify claims 1-16 of copending Application No. 16/901,541 to include the heat insulation sheet because CN 207199806 teaches enhanced safety against battery heat related issues. 
This is a provisional nonstatutory double patenting rejection.

Claims 1-23 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of copending Application No. 17/014,853 in view of CN 207199806. 
Regarding claims 1-23 of the instant application, claims 1-16 of copending Application No. 17/014,853 discloses all of the instant claims but does not disclose a plurality of insulation spacers, at least one of the insulation spacers being between the long side surfaces of each adjacent pair of the battery cells; wherein each of the insulation spacers comprises a flame-retardant or non-combustible first sheet and heat-insulating second sheets respectively adhered to opposite surface of the first sheet by an adhesion member.
CN 207199806 discloses a heat insulation sheet comprising three mica sheets adhered by adhesive layers, and said heat insulation sheet used to separate adjacent batteries allow the batteries to have a certain bulging space while ensuring pressure between the batteries is constant while managing thermal runaway ([0010], [0013], Fig. 1).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify claims 1-16 of copending Application No. 17/014,853 to include the heat insulation sheet because CN 207199806 teaches enhanced safety against battery heat related issues. 
This is a provisional nonstatutory double patenting rejection.

Claims 1-23 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of copending Application No. 16/901,522 in view of CN 207199806 and Kim et al. (WO 2019/117485, citations from US 2020/0303701). 
Regarding claims 1-23 of the instant application, claims 1-22 of copending Application No. 16/901,522 discloses all of the instant claims but does not disclose a plurality of insulation spacers, at least one of the insulation spacers being between the long side surfaces of each adjacent pair of the battery cells; wherein each of the insulation spacers comprises a flame-retardant or non-combustible first sheet and heat-insulating second sheets respectively adhered to opposite surface of the first sheet by an adhesion member.
CN 207199806 discloses a heat insulation sheet comprising three mica sheets adhered by adhesive layers, and said heat insulation sheet used to separate adjacent batteries allow the batteries to have a certain bulging space while ensuring pressure between the batteries is constant while managing thermal runaway ([0010], [0013], Fig. 1).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify claims 1-22 of copending Application No. 16/901,522 to include the heat insulation sheet because CN 207199806 teaches enhanced safety against battery heat related issues. 
Further, claims 1-22 of copending Application No. 16/901,522 discloses all of the instant claims but does not disclose the top cover comprises protrusion parts located on a bottom surface of the top cover, covering the exhaust area coupled to an exterior of the ducts.
Kim et al. discloses in Figs 1-9, an energy storage module ([0055]) comprising: a cover member (refs F) comprising an internal receiving space (Figs 1, 4, [0055)) configured to accommodate battery cells (refs B) each comprising a vent (refs V); a top plate (Fig 1, at refs GR, [0055]) coupled to a top of (Fig 1) the cover member (ref F) and comprising ducts ([0055], Fig 1) respectively corresponding to the vent (refs V) of the battery cells (refs B); a top cover (ref TC) coupled to a top portion of (Fig 1) the top plate (Fig 1, at refs GR, [0055]) and comprising discharge holes (refs MV) located in an exhaust area (under ref TC and above ref GR plate structure, depicted in Fig 4) and respectively corresponding to the ducts ([0055], Fig 1); the top cover (ref TC) comprises protrusion parts (refs PW, depicted in Fig 4) located on a bottom surface (depicted in Fig 4) of the top cover (ref TC), covering the exhaust area (depicted in Fig 4) and coupled to an exterior of the ducts (depicted in Fig 4). The protrusion parts in the configuration disclosed by Kim et al. enhances connection of the internal structure of the battery as well as preventing leakage from the battery structure ([0092]-[0095)).
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the protrusion parts disclosed by Kim et al. into the battery structure of claims 1-22 of copending Application No. 16/901,522 to enhance connection of the internal structure of the battery as well as preventing leakage from the battery structure.
This is a provisional nonstatutory double patenting rejection.

Claims 1-23 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of copending Application No. 17/014,034 in view of CN 207199806 and Kim et al. (WO 2019/117485, citations from US 2020/0303701). 
Regarding claims 1-23 of the instant application, claims 1-22 of copending Application No. 17/014,034 discloses all of the instant claims but does not disclose a plurality of insulation spacers, at least one of the insulation spacers being between the long side surfaces of each adjacent pair of the battery cells; wherein each of the insulation spacers comprises a flame-retardant or non-combustible first sheet and heat-insulating second sheets respectively adhered to opposite surface of the first sheet by an adhesion member.
CN 207199806 discloses a heat insulation sheet comprising three mica sheets adhered by adhesive layers, and said heat insulation sheet used to separate adjacent batteries allow the batteries to have a certain bulging space while ensuring pressure between the batteries is constant while managing thermal runaway ([0010], [0013], Fig. 1).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify claims 1-22 of copending Application No. 17/014,034 to include the heat insulation sheet because CN 207199806 teaches enhanced safety against battery heat related issues. 
Further, claims 1-22 of copending Application No. 17/014,034 discloses all of the instant claims but does not disclose the top cover comprises protrusion parts located on a bottom surface of the top cover, covering the exhaust area coupled to an exterior of the ducts.
Kim et al. discloses in Figs 1-9, an energy storage module ([0055]) comprising: a cover member (refs F) comprising an internal receiving space (Figs 1, 4, [0055)) configured to accommodate battery cells (refs B) each comprising a vent (refs V); a top plate (Fig 1, at refs GR, [0055]) coupled to a top of (Fig 1) the cover member (ref F) and comprising ducts ([0055], Fig 1) respectively corresponding to the vent (refs V) of the battery cells (refs B); a top cover (ref TC) coupled to a top portion of (Fig 1) the top plate (Fig 1, at refs GR, [0055]) and comprising discharge holes (refs MV) located in an exhaust area (under ref TC and above ref GR plate structure, depicted in Fig 4) and respectively corresponding to the ducts ([0055], Fig 1); the top cover (ref TC) comprises protrusion parts (refs PW, depicted in Fig 4) located on a bottom surface (depicted in Fig 4) of the top cover (ref TC), covering the exhaust area (depicted in Fig 4) and coupled to an exterior of the ducts (depicted in Fig 4). The protrusion parts in the configuration disclosed by Kim et al. enhances connection of the internal structure of the battery as well as preventing leakage from the battery structure ([0092]-[0095)).
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the protrusion parts disclosed by Kim et al. into the battery structure of claims 1-22 of copending Application No. 17/014,034 to enhance connection of the internal structure of the battery as well as preventing leakage from the battery structure.
This is a provisional nonstatutory double patenting rejection.

Claims 1-23 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of copending Application No. 16/901,538 in view of Kim et al. (WO 2019/117485, citations from US 2020/0303701). 
Regarding claims 1-23 of the instant application, claims 1-15 of copending Application No. 16/901,538 discloses all of the instant claims but does not disclose the top cover comprises protrusion parts located on a bottom surface of the top cover, covering the exhaust area coupled to an exterior of the ducts.
Kim et al. discloses in Figs 1-9, an energy storage module ([0055]) comprising: a cover member (refs F) comprising an internal receiving space (Figs 1, 4, [0055)) configured to accommodate battery cells (refs B) each comprising a vent (refs V); a top plate (Fig 1, at refs GR, [0055]) coupled to a top of (Fig 1) the cover member (ref F) and comprising ducts ([0055], Fig 1) respectively corresponding to the vent (refs V) of the battery cells (refs B); a top cover (ref TC) coupled to a top portion of (Fig 1) the top plate (Fig 1, at refs GR, [0055]) and comprising discharge holes (refs MV) located in an exhaust area (under ref TC and above ref GR plate structure, depicted in Fig 4) and respectively corresponding to the ducts ([0055], Fig 1); the top cover (ref TC) comprises protrusion parts (refs PW, depicted in Fig 4) located on a bottom surface (depicted in Fig 4) of the top cover (ref TC), covering the exhaust area (depicted in Fig 4) and coupled to an exterior of the ducts (depicted in Fig 4). The protrusion parts in the configuration disclosed by Kim et al. enhances connection of the internal structure of the battery as well as preventing leakage from the battery structure ([0092]-[0095)).
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the protrusion parts disclosed by Kim et al. into the battery structure of claims 1-15 of copending Application No. 16/901,538 to enhance connection of the internal structure of the battery as well as preventing leakage from the battery structure.
This is a provisional nonstatutory double patenting rejection.

Claims 1-23 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of copending Application No. 17/014,900 in view of Kim et al. (WO 2019/117485, citations from US 2020/0303701). 
Regarding claims 1-23 of the instant application, claims 1-15 of copending Application No. 17/014,900 discloses all of the instant claims but does not disclose the top cover comprises protrusion parts located on a bottom surface of the top cover, covering the exhaust area coupled to an exterior of the ducts.
Kim et al. discloses in Figs 1-9, an energy storage module ([0055]) comprising: a cover member (refs F) comprising an internal receiving space (Figs 1, 4, [0055)) configured to accommodate battery cells (refs B) each comprising a vent (refs V); a top plate (Fig 1, at refs GR, [0055]) coupled to a top of (Fig 1) the cover member (ref F) and comprising ducts ([0055], Fig 1) respectively corresponding to the vent (refs V) of the battery cells (refs B); a top cover (ref TC) coupled to a top portion of (Fig 1) the top plate (Fig 1, at refs GR, [0055]) and comprising discharge holes (refs MV) located in an exhaust area (under ref TC and above ref GR plate structure, depicted in Fig 4) and respectively corresponding to the ducts ([0055], Fig 1); the top cover (ref TC) comprises protrusion parts (refs PW, depicted in Fig 4) located on a bottom surface (depicted in Fig 4) of the top cover (ref TC), covering the exhaust area (depicted in Fig 4) and coupled to an exterior of the ducts (depicted in Fig 4). The protrusion parts in the configuration disclosed by Kim et al. enhances connection of the internal structure of the battery as well as preventing leakage from the battery structure ([0092]-[0095)).
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the protrusion parts disclosed by Kim et al. into the battery structure of claims 1-15 of copending Application No. 17/014,900 to enhance connection of the internal structure of the battery as well as preventing leakage from the battery structure.
This is a provisional nonstatutory double patenting rejection.

Claims 1-23 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17/014,061 in view of CN 207199806 and Kim et al. (WO 2019/117485, citations from US 2020/0303701). 
Regarding claims 1-23 of the instant application, claims 1-20 of copending Application No. 17/014,061 discloses all of the instant claims but does not disclose a plurality of insulation spacers, at least one of the insulation spacers being between the long side surfaces of each adjacent pair of the battery cells; wherein each of the insulation spacers comprises a flame-retardant or non-combustible first sheet and heat-insulating second sheets respectively adhered to opposite surface of the first sheet by an adhesion member.
CN 207199806 discloses a heat insulation sheet comprising three mica sheets adhered by adhesive layers, and said heat insulation sheet used to separate adjacent batteries allow the batteries to have a certain bulging space while ensuring pressure between the batteries is constant while managing thermal runaway ([0010], [0013], Fig. 1).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify claims 1-20 of copending Application No. 17/014,061 to include the heat insulation sheet because CN 207199806 teaches enhanced safety against battery heat related issues. 
Further, claims 1-20 of copending Application No. 17/014,061 discloses all of the instant claims but does not disclose the top cover comprises protrusion parts located on a bottom surface of the top cover, covering the exhaust area coupled to an exterior of the ducts.
Kim et al. discloses in Figs 1-9, an energy storage module ([0055]) comprising: a cover member (refs F) comprising an internal receiving space (Figs 1, 4, [0055)) configured to accommodate battery cells (refs B) each comprising a vent (refs V); a top plate (Fig 1, at refs GR, [0055]) coupled to a top of (Fig 1) the cover member (ref F) and comprising ducts ([0055], Fig 1) respectively corresponding to the vent (refs V) of the battery cells (refs B); a top cover (ref TC) coupled to a top portion of (Fig 1) the top plate (Fig 1, at refs GR, [0055]) and comprising discharge holes (refs MV) located in an exhaust area (under ref TC and above ref GR plate structure, depicted in Fig 4) and respectively corresponding to the ducts ([0055], Fig 1); the top cover (ref TC) comprises protrusion parts (refs PW, depicted in Fig 4) located on a bottom surface (depicted in Fig 4) of the top cover (ref TC), covering the exhaust area (depicted in Fig 4) and coupled to an exterior of the ducts (depicted in Fig 4). The protrusion parts in the configuration disclosed by Kim et al. enhances connection of the internal structure of the battery as well as preventing leakage from the battery structure ([0092]-[0095)).
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the protrusion parts disclosed by Kim et al. into the battery structure of claims 1-20 of copending Application No. 17/014,061 to enhance connection of the internal structure of the battery as well as preventing leakage from the battery structure.
This is a provisional nonstatutory double patenting rejection.

Claims 1-23 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of copending Application No. 16/844,914 in view of CN 207199806 and Kim et al. (WO 2019/117485, citations from US 2020/0303701). 
Regarding claims 1-23 of the instant application, claims 1-21 of copending Application No. 16/844,914 discloses all of the instant claims but does not disclose a plurality of insulation spacers, at least one of the insulation spacers being between the long side surfaces of each adjacent pair of the battery cells; wherein each of the insulation spacers comprises a flame-retardant or non-combustible first sheet and heat-insulating second sheets respectively adhered to opposite surface of the first sheet by an adhesion member.
CN 207199806 discloses a heat insulation sheet comprising three mica sheets adhered by adhesive layers, and said heat insulation sheet used to separate adjacent batteries allow the batteries to have a certain bulging space while ensuring pressure between the batteries is constant while managing thermal runaway ([0010], [0013], Fig. 1).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify claims 1-21 of copending Application No. 16/844,914 to include the heat insulation sheet because CN 207199806 teaches enhanced safety against battery heat related issues. 
Further, claims 1-21 of copending Application No. 16/844,914 discloses all of the instant claims but does not disclose the top cover comprises protrusion parts located on a bottom surface of the top cover, covering the exhaust area coupled to an exterior of the ducts.
Kim et al. discloses in Figs 1-9, an energy storage module ([0055]) comprising: a cover member (refs F) comprising an internal receiving space (Figs 1, 4, [0055)) configured to accommodate battery cells (refs B) each comprising a vent (refs V); a top plate (Fig 1, at refs GR, [0055]) coupled to a top of (Fig 1) the cover member (ref F) and comprising ducts ([0055], Fig 1) respectively corresponding to the vent (refs V) of the battery cells (refs B); a top cover (ref TC) coupled to a top portion of (Fig 1) the top plate (Fig 1, at refs GR, [0055]) and comprising discharge holes (refs MV) located in an exhaust area (under ref TC and above ref GR plate structure, depicted in Fig 4) and respectively corresponding to the ducts ([0055], Fig 1); the top cover (ref TC) comprises protrusion parts (refs PW, depicted in Fig 4) located on a bottom surface (depicted in Fig 4) of the top cover (ref TC), covering the exhaust area (depicted in Fig 4) and coupled to an exterior of the ducts (depicted in Fig 4). The protrusion parts in the configuration disclosed by Kim et al. enhances connection of the internal structure of the battery as well as preventing leakage from the battery structure ([0092]-[0095)).
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the protrusion parts disclosed by Kim et al. into the battery structure of claims 1-21 of copending Application No. 16/844,914 to enhance connection of the internal structure of the battery as well as preventing leakage from the battery structure.
This is a provisional nonstatutory double patenting rejection.

Claims 1-23 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of copending Application No. 16/901,527 in view of Kim et al. (WO 2019/117485, citations from US 2020/0303701). 
Regarding claims 1-23 of the instant application, claims 1-18 of copending Application No. 16/901,527 discloses all of the instant claims but does not disclose the top cover comprises protrusion parts located on a bottom surface of the top cover, covering the exhaust area coupled to an exterior of the ducts.
Kim et al. discloses in Figs 1-9, an energy storage module ([0055]) comprising: a cover member (refs F) comprising an internal receiving space (Figs 1, 4, [0055)) configured to accommodate battery cells (refs B) each comprising a vent (refs V); a top plate (Fig 1, at refs GR, [0055]) coupled to a top of (Fig 1) the cover member (ref F) and comprising ducts ([0055], Fig 1) respectively corresponding to the vent (refs V) of the battery cells (refs B); a top cover (ref TC) coupled to a top portion of (Fig 1) the top plate (Fig 1, at refs GR, [0055]) and comprising discharge holes (refs MV) located in an exhaust area (under ref TC and above ref GR plate structure, depicted in Fig 4) and respectively corresponding to the ducts ([0055], Fig 1); the top cover (ref TC) comprises protrusion parts (refs PW, depicted in Fig 4) located on a bottom surface (depicted in Fig 4) of the top cover (ref TC), covering the exhaust area (depicted in Fig 4) and coupled to an exterior of the ducts (depicted in Fig 4). The protrusion parts in the configuration disclosed by Kim et al. enhances connection of the internal structure of the battery as well as preventing leakage from the battery structure ([0092]-[0095)).
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the protrusion parts disclosed by Kim et al. into the battery structure of claims 1-18 of copending Application No. 16/901,527 to enhance connection of the internal structure of the battery as well as preventing leakage from the battery structure.
This is a provisional nonstatutory double patenting rejection.

Claims 1-23 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of copending Application No. 17/014,089 in view of Kim et al. (WO 2019/117485, citations from US 2020/0303701). 
Regarding claims 1-23 of the instant application, claims 1-18 of copending Application No. 17/014,089 discloses all of the instant claims but does not disclose the top cover comprises protrusion parts located on a bottom surface of the top cover, covering the exhaust area coupled to an exterior of the ducts.
Kim et al. discloses in Figs 1-9, an energy storage module ([0055]) comprising: a cover member (refs F) comprising an internal receiving space (Figs 1, 4, [0055)) configured to accommodate battery cells (refs B) each comprising a vent (refs V); a top plate (Fig 1, at refs GR, [0055]) coupled to a top of (Fig 1) the cover member (ref F) and comprising ducts ([0055], Fig 1) respectively corresponding to the vent (refs V) of the battery cells (refs B); a top cover (ref TC) coupled to a top portion of (Fig 1) the top plate (Fig 1, at refs GR, [0055]) and comprising discharge holes (refs MV) located in an exhaust area (under ref TC and above ref GR plate structure, depicted in Fig 4) and respectively corresponding to the ducts ([0055], Fig 1); the top cover (ref TC) comprises protrusion parts (refs PW, depicted in Fig 4) located on a bottom surface (depicted in Fig 4) of the top cover (ref TC), covering the exhaust area (depicted in Fig 4) and coupled to an exterior of the ducts (depicted in Fig 4). The protrusion parts in the configuration disclosed by Kim et al. enhances connection of the internal structure of the battery as well as preventing leakage from the battery structure ([0092]-[0095)).
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the protrusion parts disclosed by Kim et al. into the battery structure of claims 1-18 of copending Application No. 17/014,089 to enhance connection of the internal structure of the battery as well as preventing leakage from the battery structure.
This is a provisional nonstatutory double patenting rejection.

Claims 1-23 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of copending Application No. 16/901,474. 
Regarding claims 1-23 of the instant application, claims 1-24 of copending Application No. 16/901,474 discloses subject matter that is substantially similar.
This is a provisional nonstatutory double patenting rejection.

Claims 1-23 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of copending Application No. 16/901,474. 
Regarding claims 1-23 of the instant application, claims 1-24 of copending Application No. 16/901,474 discloses subject matter that is substantially similar.
This is a provisional nonstatutory double patenting rejection.

Claims 1-23 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of copending Application No. 17/014,976. 
Regarding claims 1-23 of the instant application, claims 1-14 of copending Application No. 17/014,976 discloses subject matter that is substantially similar.
This is a provisional nonstatutory double patenting rejection.

Claims 1-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 11,145,933 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-14 of U.S. Patent No. 11,145,933 B2 discloses subject matter that is substantially similar to the invention disclosed in instant claims 1-23.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES LEE whose telephone number is (571)270-7937. The examiner can normally be reached M-F: 9AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BASIA RIDLEY can be reached on (571)272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James Lee/Primary Examiner, Art Unit 1725                                                                                                                                                                                                        6/18/2022